DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "second class information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Johnson et al (US20060262788A1).

Regarding claim 1, Johnson’788 discloses a method for processing a frame header (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173), comprising: 
determining at least one piece of the following information corresponding to each information field of an Ethernet frame header (see, DPHS (dynamic payload header suppression) applied to a data stream to reduce ethernet header overhead including both static fields and fields that changing, abstract, par 0053):
5class information, used for indicating that the information field is STATIC or CHANGING (see, PHSI (Payload Header Suppression Index) used to identifies the parameters and variables needed to reconstruct the suppressed static fields of a suppressed payload header, par 0058-0059); 
a target strategy, used for indicating a transmission rule of the information field; or 
an initialization format (see, fields in learn packet, par 0051), used for initializing the information field (see, learn packet as copy of the original packet indicates that both the sending and receiving entities are to take a full copy of the Ethernet II (DIX) header and save it as the template header as a reference to reconstruct the suppressed fields, par 0051 and 0053. Noted, the examiner picks option to reject).

Regarding claim 2, Johnson’788 discloses the method of claim 1 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein a type of an Ethernet frame is an Ethernet II frame (see, Ethernet II frame (DIX frame), par 0053), and 10a header of the Ethernet II frame comprises the following information fields: a destination address field, a source address field, and a type field (see, Ethernet II/DIX comprises 48-bit destination and source addresses, with a 2-byte type field, par 0053); wherein 
the class information of the destination address field and the source address field is first class information (see, PHSI (Payload Header Suppression Index), par 0058-0059), wherein the first class information is used for indicating that the information field is STATIC (see, PHSI (Payload Header Suppression Index) used to identifies the parameters and variables needed to reconstruct the suppressed static fields of a suppressed payload header, par 0058-0059); 
15the target strategy of the destination address field and the source address field is a first strategy (see, table 3-10, learn bit=1 and ID=11, 0099), wherein the first strategy is used for indicating that the information field is transmitted only initially (see, learn packet indicates that both the sending and receiving entities are to take a full copy of the DIX header and used as a reference to reconstruct the suppressed fields, ID=11 indicates IPv4 Packet ID Field does not increment, therefore it only sends initially before suppression, par 0072); 
the class information of the type field is second class information (see, table 3-10, PKT_ID, par 0099), wherein the second class information is used for indicating that the information field is CHANGING (see, table 3-10, Packet ID field changes by something other than 0x0001 or 0x0100, par 0099); 
and 20the target strategy of the type field is a second strategy (see, table 3-10, learn bit=1 and ID= 00 or 01, indicates entire DIX (ethernet II) header included in the learn packet, both the sending and receiving entities are to take a full copy of the Ethernet II (DIX) header and save it as the template header as a reference to reconstruct the suppressed fields, ID= 00 or 01 indicates Packet ID Field of the template header by 0x0100 or 0x0001, par 0051, 0053, 0099), wherein the second strategy is used for indicating that the information field is transmitted initially, and is prepared to update (see, Table 3-10, Packet ID incremented by 0x0100 or 0x0001, par 0099) during the transmission (see, Table 3-10, learn packet indicates that both the sending and receiving entities are to take a full copy of the DIX header and used as a reference to reconstruct the suppressed fields, ID= 00 or 01 indicates Packet ID Field of the template header by 0x0100 or 0x0001, therefore it transmitted initially but need to increment during packet transmission, par 0072 and 0099).

Regarding claim 3, Johnson’788 discloses the method of claim 2 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein the second class information has first subclass information (see, DIX (ethernet II) header contains connection static fields, par 0098), and the first subclass information is RARELY-CHANGING (RC) information (see, connection static fields indicates fields that do not change for the duration of a connection, par 0074. Noted, there are 3 type of fields: static fields, connection static fields, and dynamic fields, par 0074).

Regarding claim 10, Johnson’788 discloses an apparatus for processing a frame header (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173), comprising a memory (see, machine-readable medium, par 0174) and a processor (see, processors, par 0174), wherein the processor is configured to execute instructions stored in the memory (see, instructions stored on a machine-readable medium executed by one or more processors, par 0174) to perform following operation: 
determining at least one piece of the following information corresponding to each information field of an Ethernet frame header (see, DPHS (dynamic payload header suppression) applied to a data stream to reduce ethernet header overhead including both static fields and fields that changing, abstract, par 0053): 
10class information, used for indicating that the information field is STATIC or CHANGING (see, PHSI (Payload Header Suppression Index) used to identifies the parameters and variables needed to reconstruct the suppressed static fields of a suppressed payload header, par 0058-0059); 
a target strategy, used for indicating a transmission rule of the information field; or 
an initialization format (see, fields in learn packet, par 0051), used for initializing the information field (see, learn packet as copy of the original packet indicates that both the sending and receiving entities are to take a full copy of the Ethernet II (DIX) header and save it as the template header as a reference to reconstruct the suppressed fields, par 0051 and 0053. Noted, the examiner picks option to reject).

Regarding claim 11, Johnson’788 discloses the apparatus of claim 10 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein the information corresponding to each information 15field in the Ethernet frame header (see, table 3-10, fields of DIX (ethernet II) packet, par 0053, 0099) comprises at least one of the following : 
the class information, used for indicating that the information field is STATIC or CHANGING (see, PHSI (Payload Header Suppression Index) used to identifies the parameters and variables needed to reconstruct the suppressed static fields of a suppressed payload header, par 0058-0059); 
the target strategy, used for indicating a transmission rule of the information field; and 
the initialization format (see, fields in learn packet, par 0051), used for initializing the information field (see, learn packet as copy of the original packet indicates that both the sending and receiving entities are to take a full copy of the Ethernet II (DIX) header and save it as the template header as a reference to reconstruct the suppressed fields, par 0051 and 0053. Noted, the examiner picks option to reject).

Regarding claim 12, Johnson’788 discloses the apparatus of claim 11 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein the second class information has first subclass information (see, DIX (ethernet II) header contains connection static fields, par 0098), wherein the first subclass information is RARELY-CHANGING (RC) information (see, connection static fields indicates fields that do not change for the duration of a connection, par 0074. Noted, there are 3 type of fields: static fields, connection static fields, and dynamic fields, par 0074).
 
Regarding claim 19, Johnson’788 discloses a communication device (see, computing device, par 0174), comprising a processor (see, processors, par 0174) and a memory (see, machine-readable medium, par 0174), wherein the memory is configured to store a computer program (see, instructions stored on a machine-readable medium, par 0174), and the processor is configured to call and run the computer program stored in the memory to perform the method of claim 1 (see, instructions stored on a machine-readable medium executed by one or more processors to perform certain actions, par 0174).

Regarding claim 20, Johnson’788 discloses a chip comprising (see, method implemented by hardware components such as application specific integrated circuits (ASICs), par 0177): a processor configured to call and run a computer program from a memory to enable a device disposed with the chip to perform the method of claim 1 (see, instructions stored on a machine-readable medium executed by one or more processors implemented on ASIC to perform certain actions, par 0174 and 0177).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson’788 in view of Xu et al (US20210219173A1, Foreign PCT Priority Date: Sept 28, 2018).

Regarding claim 4, Johnson’788 discloses the method of claim 1 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach: 
wherein a type of an Ethernet frame is an Ethernet 802.3 SAP frame, and a header of the Ethernet 802.3 SAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service 1 133861-8352.US01/151849716.1PCT/CN2018/110514 access point (DSAP) field, a source service access point (SSAP) field and a control (cntl) field; wherein 
the class information of the destination address field, the source address field, the length field, the DSAP field, the SSAP field and the cntl field is first class information, wherein the 5first class information is used for indicating that the information field is STATIC; and 
the target strategy of the destination address field, the source address field, the length field, the DSAP field, the SSAP field, and the cntl field is a first strategy, wherein the first strategy is used for indicating that the information field is transmitted only initially.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is an Ethernet 802.3 SAP frame (see, Table 5 shows fields in the Ethernet 802.3 SAP frame format, par 0169), and a header of the Ethernet 802.3 SAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service 1access point (DSAP) field, a source service access point (SSAP) field and a control (cntl) field (see, table 5, context information in Ethernet 802.3 SAP frame format comprises: destination MAC address field, a source MAC address field, total length field, the DSAP field, the SSAP field, and the control field, par 0169-0170); wherein 
the class information (see, context information or static information, par 0162, 0170) of the destination address field, the source address field, the length field, the DSAP field, the SSAP field and the cntl field is first class information (see, context information(static information) includes a destination MAC address field, a source MAC address field, the DSAP field, the SSAP field, the control field and total length par 0162, 0170), wherein the 5first class information is used for indicating that the information field is STATIC (see, context information or static information that content that does not change in a packet transmitted between the terminal device and the network device for a plurality of times or can be derived, par 0162); and 
the target strategy of the destination address field, the source address field, the length field, the DSAP field, the SSAP field, and the cntl field is a first strategy (see, total length and context information includes a destination MAC address field, a source MAC address field, the DSAP field, the SSAP field and the control field, par 0170), wherein the first strategy is used for indicating that the information field is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information, total length need not to be transmitted, par 0170, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore can be equated to transmitted only initially).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 5, Johnson’788 discloses the method of claim 4 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach: 
wherein if only a frame format of Ethernet 802.3 is supported 10and a frame format of Ethernet II is not supported for transmission in a system, then: 
the class information of the length field is third class information, wherein the third class information is INFERRED class information; and 
the target strategy of the length field is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein if only a frame format of Ethernet 802.3 is supported (see, terminal only supports Ethernet 802.3 SAP frame format, par 0198, 0201-0202) 10and a frame format of Ethernet II is not supported for transmission in a system (see, if the terminal device currently supports only one Ethernet compression capability which corresponding to one Ethernet frame format such as Ethernet 802.3 SAP frame format, par 0198, 0200, 0202), then: 
the class information of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is third class information, wherein the third class information is INFERRED class information (see, total length may be derived from a length of a data part in Ethernet 802.3 SAP frame format, par 0170); and 
the target strategy of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, total length does not need to be carried since it could be derived from a length of a data part, par 0170).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 6, Johnson’788 discloses the method of claim 1 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach: 

wherein a type of an Ethernet frame is an Ethernet 802.3 SNAP frame, and a header of the Ethernet 802.3 SNAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service access point (DSAP) field, a source service access point (SSAP) field, a control (cntl) field, and an organization code (org code) field; wherein 
20the class information of the destination address field, the source address field and the length field is first class information, wherein the first class information is used for indicating that the information field is STATIC;
the target strategy of the destination address field, the source address field and the length field is a first strategy, wherein the first strategy is used for indicating that the information field 25is transmitted only initially;
 the class information of the type field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; 
the target strategy of the type field is a second strategy, wherein the second strategy is 2used for indicating that the information field is transmitted initially, and is prepared to update during the transmission; 
the class information of the DSAP field, the SSAP field, the cntl field and the org code field is fourth class information, wherein the fourth class information is used for indicating that 5the information field is STATIC-KNOWN; and 
the target strategy of the DSAP field, the SSAP field, the cntl field and the org code field is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is an Ethernet 802.3 SNAP frame (see, Ethernet 802. 3 SNAP frame format, par 0171), and a header of the Ethernet 802.3 SNAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service access point (DSAP) field, a source service access point (SSAP) field, a control (cntl) field, and an organization code (org code) field (see, table 6, SNAP frame includes these fields: destination MAC address field, a source MAC address field, total length, the DSAP field, the SSAP field, the control field and OUI ID field, par 0170, 0172-0177); wherein 
20the class information of the destination address field, the source address field and the length field is first class information, wherein the first class information is used for indicating that the information field is STATIC (see, context information (static information) are content that does not change in a packet transmitted between the terminal device and the network device or can be derived, include a destination MAC address field, a source MAC address field and total length field, par 00162, 170-0172, 178);
the target strategy of the destination address field, the source address field and the length field is a first strategy, wherein the first strategy is used for indicating that the information field 25is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information/static information (total length as derived information need not to be transmitted), par 0162, 0170, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore including a destination MAC address field, a source MAC address field and total length field can be equated to transmitted only initially);
 the class information of the type field is second class information (see, type field in Ethernet 802.3 SNAP frame format used to identify a type of upper-layer data carried, par 0177), wherein the second class information is used for indicating that the information field is CHANGING (see, type field used to identify a type of upper-layer data carried can be different values depend on type of upper-layer data such as 0x0800 for IP data, 0x809B for  AppleTalk protocol data and 0x8138 for Novell protocol data, and therefore is changing with the upper-layer data carried, par 0180); 
the target strategy of the type field is a second strategy, wherein the second strategy is 2used for indicating that the information field is transmitted initially, and is prepared to update during the transmission (Note, network device learns of the only Ethernet compression capability supported by the terminal device by an uncompressed Ethernet packet from terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information/static information, therefore type field sent in uncompressed Ethernet packet initially and will updated since it changes with the upper-layer data carried, par 0162, 0170, 0180, 0232, 0234, 0241); 
the class information of the DSAP field, the SSAP field, the cntl field and the org code field is fourth class information (see, context information in Ethernet 802.3 SNAP frame format includes the DSAP field, the SSAP field, the control field, the OUI ID field, par 0178), wherein the fourth class information is used for indicating that 5the information field is STATIC-KNOWN (see, DSAP field and an SSAP field that are of two bytes is fixed and value=0xAA, control” field is fixed value with 0x03, OUI ID field are known value equal to the first three bytes of a MAC address, par 0173 and 0176); and the target strategy of the DSAP field, the SSAP field, the cntl field and the org code field is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, context information, includes the DSAP field, the SSAP field, the control field, the OUI ID field, does not need to be carried in a transmission process, par 0178, 0191).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 7, Johnson’788 discloses the method of claim 6 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein the second class information has first subclass 10information (see, connection static fields in the header, par 0098), wherein the first subclass information is RARELY-CHANGING (RC) information (see, connection static fields indicates fields that do not change for the duration of a connection, par 0074. Noted, there are 3 type of fields: static fields, connection static fields, and dynamic fields, par 0074).

Regarding claim 8, Johnson’788 discloses the method of claim 6 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach:
wherein if only a frame format of Ethernet 802.3 is supported and a frame format of Ethernet II is not supported for transmission in a system, then: 
the class information of the length field is third class information, wherein the third class 15information is INFERRED class information; and 
the target strategy of the length field is the third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein if only a frame format of Ethernet 802.3 is supported (see, terminal only supports Ethernet 802.3 SAP frame format, par 0198, 0201-0202) 10and a frame format of Ethernet II is not supported for transmission in a system (see, if the terminal device currently supports only one Ethernet compression capability which corresponding to one Ethernet frame format such as Ethernet 802.3 SAP frame format, par 0198, 0200, 0202), then: 
the class information of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is third class information, wherein the third class information is INFERRED class information (see, total length may be derived from a length of a data part in Ethernet 802.3 SAP frame format, par 0170); and 
the target strategy of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is the third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, total length does not need to be carried since it could be derived from a length of a data part, par 0170).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 13, Johnson’788 discloses the apparatus of claim 10 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach: 
wherein a type of an Ethernet frame is an Ethernet 802.3 SAP frame, and a header of the Ethernet 802.3 SAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service 1 133861-8352.US01/151849716.1PCT/CN2018/110514 access point (DSAP) field, a source service access point (SSAP) field and a control (cntl) field; wherein 
the class information of the destination address field, the source address field, the length field, the DSAP field, the SSAP field and the cntl field is first class information, wherein the 5first class information is used for indicating that the information field is STATIC; and 
the target strategy of the destination address field, the source address field, the length field, the DSAP field, the SSAP field, and the cntl field is a first strategy, wherein the first strategy is used for indicating that the information field is transmitted only initially.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is an Ethernet 802.3 SAP frame (see, Table 5 shows fields in the Ethernet 802.3 SAP frame format, par 0169), and a header of the Ethernet 802.3 SAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service 1access point (DSAP) field, a source service access point (SSAP) field and a control (cntl) field (see, table 5, context information in Ethernet 802.3 SAP frame format comprises: destination MAC address field, a source MAC address field, total length field, the DSAP field, the SSAP field, and the control field, par 0169-0170); wherein 
the class information (see, context information or static information, par 0162, 0170) of the destination address field, the source address field, the length field, the DSAP field, the SSAP field and the cntl field is first class information (see, context information(static information) includes a destination MAC address field, a source MAC address field, the DSAP field, the SSAP field, the control field and total length par 0162, 0170), wherein the 5first class information is used for indicating that the information field is STATIC (see, context information or static information that content that does not change in a packet transmitted between the terminal device and the network device for a plurality of times or can be derived, par 0162); and 
the target strategy of the destination address field, the source address field, the length field, the DSAP field, the SSAP field, and the cntl field is a first strategy (see, total length and context information includes a destination MAC address field, a source MAC address field, the DSAP field, the SSAP field and the control field, par 0170), wherein the first strategy is used for indicating that the information field is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information, total length need not to be transmitted, par 0170, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore can be equated to transmitted only initially).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 14, Johnson’788 discloses the apparatus of claim 13 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach: 
wherein if only a frame format of Ethernet 802.3 is supported 10and a frame format of Ethernet II is not supported for transmission in a system, then: 
the class information of the length field is third class information, wherein the third class information is INFERRED class information; and 
the target strategy of the length field is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein if only a frame format of Ethernet 802.3 is supported (see, terminal only supports Ethernet 802.3 SAP frame format, par 0198, 0201-0202) 10and a frame format of Ethernet II is not supported for transmission in a system (see, if the terminal device currently supports only one Ethernet compression capability which corresponding to one Ethernet frame format such as Ethernet 802.3 SAP frame format, par 0198, 0200, 0202), then: 
the class information of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is third class information, wherein the third class information is INFERRED class information (see, total length may be derived from a length of a data part in Ethernet 802.3 SAP frame format, par 0170); and 
the target strategy of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, total length does not need to be carried since it could be derived from a length of a data part, par 0170).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 15, Johnson’788 discloses the apparatus of claim 10 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach:
wherein a type of an Ethernet frame is an Ethernet 802.3 SNAP frame, and a header of the Ethernet 802.3 SNAP frame comprises the following information fields: a destination address field, a source address field, a length field, a 15destination service access point (DSAP) field, a source service access point (SSAP) field, a control (cntl) field, and an organization code(org code) field; wherein 
the class information of the destination address field, the source address field and the length field is first class information, wherein the class information is used for indicating that the information field is STATIC; 
20the target strategy of the destination address field, the source address field and the length field is a first strategy, wherein the first strategy is used for indicating that the information field is transmitted only initially; 
the class information of the type field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; 
25the target strategy of the type field is a second strategy, wherein the second strategy is used for indicating that the information field is transmitted initially, and is prepared to update during the transmission; 
the class information of the DSAP field, the SSAP field, the cntl field and the org code 5field is fourth class information, wherein the fourth class information is used for indicating that the information field is STATIC-KNOWN; and 
the target strategy of the DSAP field, the SSAP field, the cntl field and the org code field is a third strategy, wherein the third strategy is used for indicating that the information field 5does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is an Ethernet 802.3 SNAP frame (see, Ethernet 802. 3 SNAP frame format, par 0171), and a header of the Ethernet 802.3 SNAP frame comprises the following information fields: a destination address field, a source address field, a length field, a destination service access point (DSAP) field, a source service access point (SSAP) field, a control (cntl) field, and an organization code (org code) field (see, table 6, SNAP frame includes these fields: destination MAC address field, a source MAC address field, total length, the DSAP field, the SSAP field, the control field and OUI ID field, par 0170, 0172-0177); wherein 
20the class information of the destination address field, the source address field and the length field is first class information, wherein the class information is used for indicating that the information field is STATIC (see, context information (static information) are content that does not change in a packet transmitted between the terminal device and the network device or can be derived, include a destination MAC address field, a source MAC address field and total length field, par 00162, 170-0172, 178);
the target strategy of the destination address field, the source address field and the length field is a first strategy, wherein the first strategy is used for indicating that the information field 25is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information/static information (total length as derived information need not to be transmitted), par 0162, 0170, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore including a destination MAC address field, a source MAC address field and total length field can be equated to transmitted only initially);
 the class information of the type field is second class information (see, type field in Ethernet 802.3 SNAP frame format used to identify a type of upper-layer data carried, par 0177), wherein the second class information is used for indicating that the information field is CHANGING (see, type field used to identify a type of upper-layer data carried can be different values depend on type of upper-layer data such as 0x0800 for IP data, 0x809B for  AppleTalk protocol data and 0x8138 for Novell protocol data, and therefore is changing with the upper-layer data carried, par 0180); 
the target strategy of the type field is a second strategy, wherein the second strategy is 2used for indicating that the information field is transmitted initially, and is prepared to update during the transmission (Note, network device learns of the only Ethernet compression capability supported by the terminal device by an uncompressed Ethernet packet from terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information/static information, therefore type field sent in uncompressed Ethernet packet initially and will updated since it changes with the upper-layer data carried, par 0162, 0170, 0180, 0232, 0234, 0241); 
the class information of the DSAP field, the SSAP field, the cntl field and the org code field is fourth class information (see, context information in Ethernet 802.3 SNAP frame format includes the DSAP field, the SSAP field, the control field, the OUI ID field, par 0178), wherein the fourth class information is used for indicating that 5the information field is STATIC-KNOWN (see, DSAP field and an SSAP field that are of two bytes is fixed and value=0xAA, control” field is fixed value with 0x03, OUI ID field are known value equal to the first three bytes of a MAC address, par 0173 and 0176); and the target strategy of the DSAP field, the SSAP field, the cntl field and the org code field is a third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, context information, includes the DSAP field, the SSAP field, the control field, the OUI ID field, does not need to be carried in a transmission process, par 0178, 0191).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Regarding claim 16, Johnson’788 discloses the apparatus of claim 15 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173), wherein the second class information has first subclass 10information (see, connection static fields in the header, par 0098), wherein the first subclass information is RARELY-CHANGING (RC) information (see, connection static fields indicates fields that do not change for the duration of a connection, par 0074. Noted, there are 3 type of fields: static fields, connection static fields, and dynamic fields, par 0074).

Regarding claim 17, Johnson’788 discloses the apparatus of claim 15 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach:
wherein if only a frame format of Ethernet 802.3 is supported and a frame format of Ethernet II is not supported for transmission in a system, then: 
the class information of the length field is third class information, wherein the third class 15information is INFERRED class information; and 
the target strategy of the length field is the third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein if only a frame format of Ethernet 802.3 is supported (see, terminal only supports Ethernet 802.3 SAP frame format, par 0198, 0201-0202) 10and a frame format of Ethernet II is not supported for transmission in a system (see, if the terminal device currently supports only one Ethernet compression capability which corresponding to one Ethernet frame format such as Ethernet 802.3 SAP frame format, par 0198, 0200, 0202), then: 
the class information of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is third class information, wherein the third class information is INFERRED class information (see, total length may be derived from a length of a data part in Ethernet 802.3 SAP frame format, par 0170); and 
the target strategy of the length field (see, total length field in Ethernet 802.3 SAP frame format, par 0170) is the third strategy, wherein the third strategy is used for indicating that the information field does not need to be transmitted (see, total length does not need to be carried since it could be derived from a length of a data part, par 0170).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson’788 in view of Xu’173, and further in view of Kitada et al (US 20030037163 A1) and Nakano et al (US 20080117829 A1).

Regarding claim 9, Johnson’788 discloses the method of claim 6 (see, fig. 20, suppress DIX (ethernet II) packet, par 0053, 0132, 0173).
Johnson’788 discloses all the claim limitations but fails to explicitly teach:

wherein a type of an Ethernet frame is a VLAN frame, and a header of the VLAN frame comprises an 802.1Q tag, the802.1Q tag comprises the following 20information fields: a type field, a PRI field, a CFI field and a VID field; wherein 
the class information of the type field, the CFI field and the VID field is first class information, wherein the first class information is used for indicating that the information field is STATIC; 
the target strategy of the type field, the CFI field and the VID field is a first strategy, 25wherein the first strategy is used for indicating the information field is transmitted only initially; 
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; and 
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is a VLAN frame, and a header of the VLAN frame comprises an 802.1Q tag (see, 802.1Q frame format includes VLAN tag, par 0184-0189), 
the class information of the type field, and VLAN tag field is first class information, wherein the first class information is used for indicating that the information field is STATIC (see, context information (static information) includes type field and VLAN tag, par 0162 and 0184); 
the target strategy of the type field, and VLAN tag field is a first strategy, 25wherein the first strategy is used for indicating the information field is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information, par 0162, 0184, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore can be equated to transmitted only initially. Noted further, the VLAN tag does not need to send to a receive end after sending uncompressed packet, par 0184);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).
The combination of Johnson’788 and Xu’173 discloses all the claim limitations but fails to explicitly teach:
the 802.1Q tag comprises the following 20information fields: a type field, a PRI field, a CFI field and a VID field; wherein
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; and 
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently.

However Kitada’163 from the same field of endeavor (see, fig. 1A-1B, packet communication system includes a plurality of terminal device and service providers, par 0157 and 0160) discloses:
the 802.1Q tag comprises the following 20information fields: a type field (see, ETHER TYPE, par 0198), a PRI field (see, PRI field, par 0197), a CFI field (see, CFI field, par 0197) and a VID field (see, VLAN-Tag attached in accordance with IEEE 802.1Q includes PRI field, CFI field and VID field when ETHER TYPE= 0x0800, par 0197-0198); wherein
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently (see, VLAN-Tag includes PRI field are used to identify destinations of the respective frames, therefore needs to be transmitted in all data packet, par 0176. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kitada’163 into that of Johnson’788 modified by Xu’173. The motivation would have been to realize high-speed communication between a user terminal and a service provider so that the service provider to which the user terminal is connected can be efficiently switched and the quality of the communication is improved (par 0022).
The combination of Johnson’788, Xu’173 and Kitada’163 discloses all the claim limitations but fails to explicitly teach:
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING.

However Nakano’829 from the same field of endeavor (see, fig. 1, network apparatuses perform IP communication in the network, par 0056) discloses: the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING (see, priority information on the PRI field of the VLAN-Tag in Ether head changes on the basis of the delay time, par 0024, 0116).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Nakano’829 into that of Johnson’788 modified by Xu’173 and Kitada’163. The motivation would have been to provide a route change method which allows a routing based on characteristic of user data in IP network and the like (par 0010).

Regarding claim 18, Johnson’788 discloses the apparatus of claim 10 (see, fig. 20, components implemented by hardware to suppress DIX (ethernet II) packet, par 0053, 0132, 0173),
Johnson’788 discloses all the claim limitations but fails to explicitly teach:

wherein a type of an Ethernet frame is a VLAN frame, and a header of the VLAN frame comprises an 802.1Q tag, the802.1Q tag comprises the following 20information fields: a type field, a PRI field, a CFI field and a VID field; wherein 
the class information of the type field, the CFI field and the VID field is first class information, wherein the first class information is used for indicating that the information field is STATIC; 
the target strategy of the type field, the CFI field and the VID field is a first strategy, 25wherein the first strategy is used for indicating the information field is transmitted only initially; 
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; and 
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently.

However Xu’173 from the same field of endeavor (see, fig. 1, mobile communications system includes a control device 110, an access network device 120, and a plurality of terminal device, par 0147) discloses:
wherein a type of an Ethernet frame is a VLAN frame, and a header of the VLAN frame comprises an 802.1Q tag (see, 802.1Q frame format includes VLAN tag, par 0184-0189), 
the class information of the type field, and VLAN tag field is first class information, wherein the first class information is used for indicating that the information field is STATIC (see, context information (static information) includes type field and VLAN tag, par 0162 and 0184); 
the target strategy of the type field, and VLAN tag field is a first strategy, 25wherein the first strategy is used for indicating the information field is transmitted only initially (see, network device learns of the only Ethernet compression capability supported by the terminal device by using an uncompressed Ethernet packet sent by the terminal device, and configures Ethernet compression capability supported by the terminal device and thus compressed ethernet packet by removing the context information, par 0162, 0184, 0232, 0234, 0241. Noted, uncompressed Ethernet packet sent by the terminal device should include all the fields in the header and therefore can be equated to transmitted only initially. Noted further, the VLAN tag does not need to send to a receive end after sending uncompressed packet, par 0184);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’173 into that of Johnson’788. The motivation would have been to effectively reduce resource waste by transmitting compressed Ethernet data between the terminal device and the network device in a wireless network (par 0240).
The combination of Johnson’788 and Xu’173 discloses all the claim limitations but fails to explicitly teach:
the 802.1Q tag comprises the following 20information fields: a type field, a PRI field, a CFI field and a VID field; wherein
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING; and 
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently.

However Kitada’163 from the same field of endeavor (see, fig. 1A-1B, packet communication system includes a plurality of terminal device and service providers, par 0157 and 0160) discloses:
the 802.1Q tag comprises the following 20information fields: a type field (see, ETHER TYPE, par 0198), a PRI field (see, PRI field, par 0197), a CFI field (see, CFI field, par 0197) and a VID field (see, VLAN-Tag attached in accordance with IEEE 802.1Q includes PRI field, CFI field and VID field when ETHER TYPE= 0x0800, par 0197-0198); wherein
the target strategy of the PRI field is a fourth strategy, a fifth strategy, or a sixth strategy, 3 133861-8352.US01/151849716.1PCT/CN2018/110514wherein the fourth strategy is used for indicating the information field is transmitted in all data packets, the fifth strategy is used for indicating the information field is prepared to update during the transmission, and the sixth strategy is used for indicating the information field is transmitted frequently (see, VLAN-Tag includes PRI field are used to identify destinations of the respective frames, therefore needs to be transmitted in all data packet, par 0176. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Kitada’163 into that of Johnson’788 modified by Xu’173. The motivation would have been to realize high-speed communication between a user terminal and a service provider so that the service provider to which the user terminal is connected can be efficiently switched and the quality of the communication is improved (par 0022).
The combination of Johnson’788, Xu’173 and Kitada’163 discloses all the claim limitations but fails to explicitly teach:
the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING.

However Nakano’829 from the same field of endeavor (see, fig. 1, network apparatuses perform IP communication in the network, par 0056) discloses: the class information of the PRI field is second class information, wherein the second class information is used for indicating that the information field is CHANGING (see, priority information on the PRI field of the VLAN-Tag in Ether head changes on the basis of the delay time, par 0024, 0116).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Nakano’829 into that of Johnson’788 modified by Xu’173 and Kitada’163. The motivation would have been to provide a route change method which allows a routing based on characteristic of user data in IP network and the like (par 0010).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Effenberger et al (US 20100110898 A1) discloses: external protocol extension message 900 comprise …a Type 912, a VLAN ID 916... Type 912 may be set to the value 0x8100 to indicate the subsequent fields represent an IEEE 802.1q VLAN ID. The VLAN ID 916 may comprise a priority (PRI) field 917, a canonical format identifier (CFI) 918, and a VLAN ID (VID) for external message 919. The PRI field 917 may indicate the priority of the external protocol extension message 900 (par 0059).  
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/            Supervisory Patent Examiner, Art Unit 2473